Case 3:12-cv-00036-NKM-JCH Document 803 Filed 01/04/21 Page 1 of 3 Pageid#: 22743




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                           Charlottesville Division

   CYNTHIA B. SCOTT, et al.,                      :
                                                  :
                  Plaintiffs,                     :
                                                  :
   v.                                             :       Civil Action No. 3:12-cv-00036-NKM
                                                  :
   HAROLD W. CLARKE, et al.,              :
                                                  :
                  Defendants.                     :


        PLAINTIFF’S NOTICE OF FILING COMPLIANCE MONITOR CQI REPORTS (SUPPLEMENT)

          Plaintiffs Cynthia B. Scott, et al., submit the following documents in furtherance of the

   Court’s March 16, 2020 Order, as detailed in Plaintiffs’ previous Notice of Filings (ECF No. 750,

   No. 752, No. 771).

          Plaintiffs submit the following reports from the Compliance Monitor:

                        EXHIBIT          REPORT

                        1                Special Accommodations Audit Report

                        2                Chronic Care Audit Report

                        3                Sick Call and Access Audit Report

                        4                Medication Management Audit Report




                                                      1
Case 3:12-cv-00036-NKM-JCH Document 803 Filed 01/04/21 Page 2 of 3 Pageid#: 22744




   Dated: January 4, 2021                     Respectfully submitted,

                                              PLAINTIFFS,
                                              individually and on behalf of all
                                              others similarly situated

                                              By: /s/                 ______
                                                        Of Counsel
   Brenda E. Castañeda, VSB No. 72809
   (brenda@justice4all.org)
   Angela Ciolfi, VSB No. 65337
   (angela@justice4all.org)
   Shannon Ellis, VSB No. 89145
   (shannon@justice4all.org)
   LEGAL AID JUSTICE CENTER
   1000 Preston Avenue, Suite A
   Charlottesville, VA 22903
   (434) 977-0553

   Mirela Missova (pro hac vice)
   (mirela_missova@washlaw.org)
   WASHINGTON LAWYERS’ COMMITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS
   700 14th St. NW, Suite 400
   Washington, DC 20005
   (202) 319-1000

   Theodore A. Howard (admitted pro hac vice)
   (thoward@wileyrein.com)
   WILEY REIN LLP
   1776 K Street, N.W.
   Washington, D.C. 20006
   (202) 719-7000
   Counsel for Plaintiffs




                                                 2
Case 3:12-cv-00036-NKM-JCH Document 803 Filed 01/04/21 Page 3 of 3 Pageid#: 22745




                                        CERTIFICATE OF SERVICE

          I hereby certify on this 4th day of January 2021, I will electronically file the foregoing with
   the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
   (NEF) to all counsel of record.



                                                         By: /s/        _______
                                                         Counsel for Plaintiffs




                                                     3
